UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

CHRISTOPHER A. SNELL,
Petitioner,

V. 16-CV-122
DECISION & ORDER

BILL HARRIS, Warden, and ERIC T.
SCHNEIDERMAN, New York Attorney
General,

Respondents.

 

On February 1, 2016, the petitioner, Christopher A. Snell, filed a petition for a writ
of habeas corpus under 28 U.S.C. § 2254. Docket Item 1. On June 22, 2016, the
respondents responded, Docket Item 8, and on July 21, 2016, Snell replied, Docket
Item 10.

On October 17, 2019, this Court referred this case to United States Magistrate
Judge Michael J. Roemer for all proceedings under 28 U.S.C. § 636(b)(1)(B) or (A) and
(B). Docket Item 13. On January 14, 2020, Judge Roemer issued a Report and
Recommendation (“R&R”) finding that Snell’s application for a writ of habeas corpus
should be denied and his petition should be dismissed. Docket Item 19. The parties did
not object to the R&R, and the time to do so now has expired. See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(2).

A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72
requires a district court to review the recommendation of a magistrate judge to which no
objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

Although not required to do so in light of the above, this Court nevertheless has
reviewed Judge Roemer's R&R as well as the parties’ submissions to him. Based on
that review and the absence of any objections, the Court accepts and adopts
Judge Roemer's recommendation to deny Snell’s application for a writ of habeas corpus
and dismiss Snell's petition.

For the reasons stated above and in the R&R, Snell’s application for a writ of
habeas corpus is DENIED and his petition, Docket Item 1, is DISMISSED. The Clerk of

the Court shall close the file.

SO ORDERED.

Dated: February , 2020
Buffalo, New York

ae

f ‘\ “ \ l le ian tp
LAWRENGE J. VILARDO
UNITED STATES DISTRICT JUDGE
